UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 Deutsche Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:3/31/2015 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMarch 31, 2015(Unaudited) Deutsche Communications Fund Shares Value ($) Common Stocks 94.9% Communications Equipment 5.6% Cisco Systems, Inc. QUALCOMM, Inc. Media 11.3% Comcast Corp. "A" (a) DIRECTV* Liberty Global PLC "A"* Time Warner Cable, Inc. National Carriers 53.5% AT&T, Inc. BCE, Inc. (a) Belgacom SA BT Group PLC CenturyLink, Inc. Deutsche Telekom AG (Registered) Koninklijke (Royal) KPN NV Orange SA Singapore Telecommunications Ltd. Swisscom AG (Registered) TDC AS Telecom Italia SpA (RSP) Telefonica SA Telenor ASA TELUS Corp. Verizon Communications, Inc. Real Estate Investment Trust 2.8% Crown Castle International Corp. (REIT) Semiconductors 2.1% ARM Holdings PLC Software 1.4% Check Point Software Technologies Ltd.* Technology Hardware, Storage & Peripherals 3.7% Apple, Inc. Wireless Services 14.5% Millicom International Cellular SA (SDR) SBA Communications Corp. "A"* SOFTBANK Corp. Sprint Corp.* T-Mobile U.S., Inc.* Vodafone Group PLC Total Common Stocks (Cost $96,018,407) Rights 0.1% National Carriers Telefonica SA, Expiration Date 4/10/2015*(Cost $0) Securities Lending Collateral 7.8% Daily Assets Fund Institutional, 0.11% (b) (c) (Cost $9,304,363) Cash Equivalents 3.9% Central Cash Management Fund, 0.08% (b) (Cost $4,660,764) % of Net Assets Value ($) Total Investment Portfolio (Cost $109,983,534) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $110,003,854.At March 31, 2015, net unrealized appreciation for all securities based on tax cost was $16,803,603.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $19,626,810 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,823,207. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at March 31, 2015 amounted to $9,060,483, which is 7.6% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust RSP: Risparmio (Convertible Savings Shares) SDR: Swedish Depositary Receipt At March 31, 2015, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized (Depreciation) ($) NASDAQ E-Mini 100 Index USD 6/19/2015 20 S&P 500 E-Mini Index USD 6/19/2015 20 Total unrealized depreciation Currency Abbreviation USD United States Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2015 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks Communications Equipment $ $ — $ — $ Media — — National Carriers — Real Estate Investment Trust — — Semiconductors — — Software — — Technology Hardware, Storage & Peripherals — — Wireless Services — Rights — — Other Receivable** — — Short-Term Investments (d) — — Total $ Liabilities Level 1 Level 2 Level 3 Total Derivatives (e) Futures Contracts $ $ — $ — $ Total $ $ — $ — $ There have been no transfers between fair value measurement levels during the period ended March 31, 2015. (d) See Investment Portfolio for additional detailed categorizations. (e) Derivatives include unrealized appreciation (depreciation) on open futures contracts. Level 3 Reconciliation The following is a reconciliation of the Fund's Level 3 other receivable for which significant unobservable inputs were used in determining value: Other Receivable** Balance as of December 31, 2014 Realized gains (loss) — Change in unrealized appreciation (depreciation) — Amortization of premium/accretion of discount — Purchases — (Sales) — Transfers into Level 3 — Transfers (out) of Level 3 — Balance as of March 31, 2015 Net change in unrealized appreciation (depreciation) from investments still held as of March 31, 2015 $— Transfers between price levels are recognized at the beginning of the reporting period. Quantitative Disclosure about Significant Unobservable Inputs Asset Class Fair Value at 3/31/2015 Valuation Technique(s) Unobservable Input Other Receivable** Estimated Recovery Value based on Bankruptcy Trustee Document Recovery Value– 11.5% Discount for Lack of Marketability – 10% **Other receivable represents the fair value of the pending sale of participatory notes for which Lehman Brothers is the counterparty.The fund is in the process of claiming Lehman Brothers. Qualitative disclosure about unobservable inputs Significant unobservable inputs developed by the Pricing Committee and used in the fair value measurement of the Fund’s holdings in other receivables are the estimated recovery value based on the Lehman Bankruptcy Trustee document with a discount for lack of marketability.A significant change in the estimate of the Fund’s recovery could have a material change on the fair value measurement. Derivatives The following table presents, by major type of derivative contract, the unrealized appreciation (depreciation) of the Fund's derivative instruments as of March 31, 2015 categorized by the primary underlying risk exposure. Primary Underlying Risk Disclosure Futures Equity Contracts ITEM 2. CONTROLS AND PROCEDURES (a)The Chief Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on the evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b)There have been no changes in the registrant’s internal control over financial reporting that occurred during the registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal controls over financial reporting. ITEM 3. EXHIBITS Certification pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 (17 CFR 270.30a-2(a)) is filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Deutsche Communications Fund, a series of Deutsche Securities Trust By: /s/Brian E. Binder Brian E. Binder President Date: May 22, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Brian E. Binder Brian E. Binder President Date: May 22, 2015 By: /s/Paul Schubert Paul Schubert Chief Financial Officer and Treasurer Date: May 22, 2015
